Citation Nr: 1813452	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), which is currently rated 30 percent disabling, effective November 22, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1980, and again from May 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an evaluation of 30 percent, effective November 22, 2010.  The Veteran disagreed with the assigned initial rating, and perfected this appeal.

The evidence of record reasonably raises a TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue has been added to the appeal, and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD manifests in occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not demonstrated by the record.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1.  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

In the case of an initial rating, VA must consider staged ratings to account for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

Indeed, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to the American Psychiatric Association's DSM-IV, GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran filed his service-connection claim for PTSD in November 2010.  A 30 percent rating has been in effect from the date of claim to the present day.  For the reasons discussed below, the Board finds that an increased initial rating to 70 percent is warranted.  

The Veteran submitted several private psychiatric medical treatment notes from Dr. E.W.H..  In a November 2010 medical note, the Veteran reported the following: he had been married for 30 years; he was unemployed; he had flashbacks daily; he had panic attacks every day, sometimes multiple times a day, lasting a few minutes; he had night sweats every night; he experienced memory loss all the time regarding misplaced items and what he was told; he sometimes got lost when driving and often forgot things going from room to room; he had hallucinations every day; and he experienced symptoms of low energy, agitation/anger, mood swings, worry, racing and jumping thoughts, and some suicidal fleeting thoughts.  

In December 2010, Dr. E.W.H. noted that the Veteran's recent memory was "severely impaired," and that anger, sadness, and fear come upon him without his understanding why 80% of the time.  The Veteran felt helpless and suicidal at times.  Dr. E.W.H. assigned a GAF score of 35, indicative of major impairment in several areas such as work or school, family relations, judgment, thinking or mood.

In a January 2011 psychiatric note from Dr. E.W.H., the Veteran reported nightmares two to three times a week; he was very combative; he experienced panic attacks mostly everyday lasting a few minutes; he would awake at night with night sweats; he had hallucinations and would hear someone calling his name, cars driving up, footsteps, noises in his house, shadows moving and animals appearing; he had fleeting suicidal thoughts, jumping thoughts, worrying and racing thoughts;  he experienced agitation; anger; he was depressed; he had mood swings; and experienced sadness and low interest and energy levels.  He was assigned a GAF score of 40.

VA afforded the Veteran a QTC fee-based psychiatric evaluation in February 2011.  The QTC examiner indicated that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability (tracking the criteria for a 50 percent disability rating under the General Rating Formula).  Within the same report however, the examiner described a more severe impact on the Veteran's ability to work.  Indeed, the examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships, and had not been able to maintain employment due to severe anger.  The examiner also assigned a GAF score of 40, again indicative of major impairment in several areas such as work or school, family relations, judgment, thinking or mood.

Notably, at the February 2011 QTC examination, the Veteran indicated that he did not trust anyone.  He reported being very angry and the examiner noted that he had symptoms of hypervigilance, always looking around to make sure no one was in the house or under the beds, chairs or tables.  He also had issues sleeping and would constantly fight in his sleep.  The Veteran reported that he woke up frequently during the night, and had flashbacks almost every day.  He reported that he became upset one day when his grandson pointed a toy gun at him, and stated that the incident gave him a flashback to his time in service.  He was a truck driver, but had road rage and became easily angered.  His kids no longer came to visit him; however, there were no violent episodes reported against his children.  The examiner noted no suicidal attempts, he was oriented and had good eye contact, but he had an angry and depressed affect and mood.  The examiner indicated that the Veteran continued to look around the room and wanted to make sure no one else was in the room during his examination.  There were no panic attacks, but the examiner found him to be very suspicious, with no delusions, no hallucinations, no suicidal or homicidal ideations, and no obsessive-compulsive behavior at the time.  The examiner found the Veteran's thought process to be normal and his judgment intact.  The examiner noted that the Veteran's symptomatology was chronic and caused occupational and social impairment.  The Veteran had difficulty maintaining interpersonal relationships including family relationships.  He had no recreation or leisure pursuits and, as noted above, had not been able to maintain employment due to severe anger.

VA medical treatment notes from 2012 to 2017 indicate that the Veteran has had a depressed mood, but no suicidal or homicidal ideations or risks were ever identified.  The Veteran reported being depressed or hopeless for several days at a time, he had nightmares, avoidance, he was constantly on guard, he was watchful and easily startled, and he felt numb or detached from others and his surroundings.
Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Indeed, his PTSD is manifested at times by suicidal thoughts, rage and aggression, hypervigilance, inability to maintain work relationships and difficulty in maintaining relationships with family members.  At times he hears voices or sees shadows.  His memory is poor, and he exhibits depression, sleep disturbance and decreased energy.  His GAF scores, although not controlling, have been consistently at a level of 40 or below, which is indicative of major impairment in several areas.  For these reasons, an increased initial rating from 30 to 70 percent is warranted.

The Board finds however that a 100 percent schedular rating is not warranted.  Indeed total occupational and social impairment is not demonstrated by the record.  While the evidence noted above suggests the Veteran may not be able to work due to his PTSD, an inability to maintain family relationships is not shown.  The Veteran has maintained a relationship with his wife for over 30 years, with no prior history of divorce or separation noted.  He is able to carry on conversation with his treating physicians, and despite hearing voices or seeing shadows at times, has been assessed has being oriented to place, time and person.  He has not shown an inability to perform activities of daily living, to include maintenance of personal hygiene.  His treating physicians have not deemed him to be a threat to himself or others.  Upon review of the evidence as a whole, the Board finds that the Veteran's symptoms, although clearly severe, do not manifest in total occupational AND social impairment, warranting the assignment of a 100 percent schedular rating at any time during the period under review.


ORDER

An initial rating of 70 percent for PTSD, but no higher, is granted.



REMAND

As noted above, the record reasonably raises the issue of entitlement to a TDIU.  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU, or such is raised by the record during the appeal of the initial evaluation assigned-such as in the present case-the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The February 2011 QTC fee-based examiner has indicated that the Veteran has not been able to maintain employment as a truck driver due to his severe anger.  Evidence dated in 2010 from Dr. E.W.H. notes that the Veteran worked as truck driver following his military career, but had to stop working two years previously due to PTSD.  In light of these findings, the Board believes that entitlement to TDIU must be adjudicated as part of the appeal.  

On remand, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and after confirming the Veteran's work history throughout the period under review (i.e. from November 2010 to the present day), entitlement to TDIU should be adjudicated by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. After completing any other development deemed necessary, adjudicate the issue of whether the Veteran may be awarded a TDIU. If the benefit is denied, send the Veteran and his representative a Supplemental Statement of the Case, and afford them an appropriate time to respond.   Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


